               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

PAUL CRUZ, JR.,                              )
                                             )
                    Plaintiff,               )
                                             )
vs.                                          )         No. CIV-18-555-C
                                             )
JAY DRAWBRIDGE,                              )
                                             )
                    Defendant.               )

             ORDER ADOPTING REPORT AND RECOMMENDATION

      This matter is before the Court on the Report and Recommendation entered by

United States Magistrate Judge Suzanne Mitchell on September 27, 2018. The Court file

reflects that no party has objected to the Report and Recommendation within the time limits

prescribed. Therefore, the Court adopts the Report and Recommendation in its entirety.

      Accordingly, the Report and Recommendation (Dkt. No. 8) of the Magistrate Judge

is adopted and the complaint is dismissed.

      IT IS SO ORDERED this 29th day of October, 2018.
